Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a sound sensor module and a film surface sound receiving type sound sensor module which receives sound through a surface of a film which is attaches to a surface of a solid which is a sound detection object. The independent Claim 1, identifies a uniquely distinct feature of “… a sensor module  ...comprising  ... a base member comprising …an elastically deformable insulation adhesive layer, and a conductor pattern on one surface of the insulation adhesive layer, wherein the film on the other surface of the insulation adhesive layer has flexibility..” The closest prior art to Leoppert (US20140044297) teaches on [0067] teaches the base 302 includes a first solder mask 352, a first metal layer 354, the barrier 312 (a flex layer), a second metal layer 358, adhesive 355, a third metal layer 362, a first core layer 356, a fourth metal layer 364, a dielectric layer 360, a fifth metal layer 368, a second core layer 366, a sixth metal layer 369, and a second solder mask 370. The metal layers provide conductive paths for signals. The core layers may be FR-4 boards in one example. The port 306 extends through the base 302. The barrier 312 extends across the port 306 with circular openings 380, 382, 384, and 386 permitting sound (indicated by air path 303) to enter the interior of the assembly 300 but preventing at least some contaminants from entering the assembly 300.Walker (US (US20040142603) teaches 0036] as shown in FIG. 3, power module 120 is coupled to CPU module 120 by adhesive regions 111, 112, 121, and 122. In particular, conductive regions 112 in CPU module 110 is coupled to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712737503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNITA JOSHI/Primary Examiner, Art Unit 2651